           Case 1:21-cv-00991-CM Document 3 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RONALD JACKSON,

                               Plaintiff,

                      -against-                                      21-CV-0991 (CM)

                                                            ORDER OF DISMISSAL UNDER
THE FISHKILL CORRECTIONAL FACILITY
                                                                28 U.S.C. § 1915(g)
STAFF AND SUPERVISOR SUPERINTENDENT
AND ASSISTANTS, et al.,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Fishkill Correctional Facility, brings this action pro se.

Plaintiff did not submit the filing fees or request to proceed without prepayment of fees, that is,

in forma pauperis (“IFP”). For the purposes of this order, the Court assumes Plaintiff seeks to

proceed IFP.

       Plaintiff is barred from filing any new action IFP while a prisoner. 1 See Jackson v.

Fischer, ECF 1:10-CV-5587, 6 (S.D.N.Y. Sept. 9, 2010). That order relied on 28 U.S.C.

§ 1915(g), which provides that:

       In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.




       1
          In an abundance of caution, the Court independently reviewed Plaintiff’s litigation
history, which shows that he brought at least three actions or appeals that were dismissed for
failure to state a claim or as frivolous. See Jackson v. Fisher, ECF 1:10-CV-5587, 3 (dismissed
without prejudice for failure to state a claim), appeal dismissed, ECF 1:10-CV-5587, 10
(dismissed “because it lack[ed] an arguable basis in law of fact”); Jackson v. People of October
19-25, 1994, No. 08-CV-2069 (S.D.N.Y. Mar. 3, 2008) (dismissed as frivolous), appeal
dismissed, ECF 1:08-CV-2069, 11 (same).
              Case 1:21-cv-00991-CM Document 3 Filed 04/06/21 Page 2 of 2




         Here, Plaintiff’s complaint does not show that Plaintiff is in imminent danger of serious

physical injury. 1 Instead, Plaintiff alleges that correctional staff at Fishkill have intercepted his

mail. Plaintiff is therefore barred from filing this action IFP.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The complaint is dismissed without prejudice under the PLRA’s “three-strikes” rule.

See 28 U.S.C. § 1915(g). 2 Plaintiff remains barred from filing any future action IFP while in

custody, unless he is under imminent threat of serious physical injury. 3 Id. Plaintiff may

commence a new action by pre-paying the entire filing fee of $350.00.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       April 6, 2021
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge


         1
        An imminent danger is one “existing at the time the complaint is filed.” Malik v.
McGinnis, 293 F.3d 559, 563 (2d Cir. 2002). A danger “that has dissipated by the time a
complaint is filed” is not sufficient. Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009).
         2
          If Plaintiff does file a new action and pays the filing fee, that complaint will be
reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any civil rights
complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim upon which
relief may be granted; or (2) seeks monetary relief from a defendant who is immune from such
relief.” 28 U.S.C. § 1915A(b).
         3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fee is paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                   2
